Dismissed and Memorandum Opinion filed March 12, 2009







Dismissed
and Memorandum Opinion filed March 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00547-CR
____________
 
EX PARTE JOHN E.
CRAVEN
 
 

 
On Appeal from the 176th District
Court
Harris County, Texas
Trial Court Cause No. 1170748
 

 
M E M O R A N D U M   O P I N I O N
Appellant
is charged with aggravated assault on a family member.  The trial court set
pre-trial bond at $250,000.  Appellant filed a pre-trial application for writ
of habeas corpus seeking a bond reduction.  After a hearing on June 25, 2008,
the trial court reduced appellant=s bail to $150,000.  Appellant filed
a timely written notice of appeal.




On
February 13, 2009, the State filed a motion to dismiss the appeal as moot,
asserting that appellant has posted the $150,000 bond set by the trial court
and he has been released from custody.  On February 23, 2009, a supplemental
clerk=s record was filed.  The supplemental
record contains a copy of the bond appellant posted.  Appellant has not
responded to the State=s motion.
When the
premise of a habeas corpus application is destroyed by subsequent events, the
legal issues raised therein are rendered moot.  Ex parte Bennet, 818
S.W.2d 199, 200 (Tex. App.CHouston [14th Dist.] 1991, no pet.).  An appeal of a denial
of an application for habeas corpus is rendered moot when appellant posts bond
and is released from custody.  Ex parte Guerrero, 99 S.W.3d 852, 853
(Tex. App.CHouston [14th Dist.] 2003, no pet.  
Accordingly,
we dismiss this appeal as moot.  
 
PER CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore. 
Do Not Publish C Tex. R. App. P. 47.2(b).